Citation Nr: 1002379	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-08 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals of squamous cell carcinoma of the left vocal 
cord/larynx, to include as secondary to radiation exposure.

2.  Entitlement to service connection for radiation burns of 
the lower body, to include as secondary to radiation 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.R.




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from September 1952 to 
September 1955.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In April 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

During the pendency of this appeal, the Veteran's claims file 
was transferred to the jurisdiction of the St. Paul, 
Minnesota RO, which has certified the case for appellate 
review.


FINDINGS OF FACT

1.  The Veteran participated in Operation CASTLE and 
Operation WIGWAM.

2.  Squamous cell carcinoma of the left vocal cord/larynx was 
first demonstrated years after service and the competent 
clinical evidence of record does not link such disability to 
active service, to include exposure to ionizing radiation. 

3.  There has been no demonstration by competent clinical 
evidence of record of radiation burns of the lower body.


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the left vocal cord/larynx was 
not incurred in, or aggravated by, active service, and may 
not be presumed to have been so incurred or aggravated. 38 
U.S.C.A. §§1110, 1112, 1137, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).

2.  Radiation burns of the lower body were not incurred in, 
or aggravated by, active service, and may not be presumed to 
have been so incurred or aggravated. 38 U.S.C.A. §§1110, 
1112, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, VA satisfied its duty to notify by means 
of June 2004 and March 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant that informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence, 
and provided him with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the 
claims.  Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and 
substantive appeal filed by the veteran.  In other words, 
Pelegrini specifically noted that there was no requirement 
that the entire rating process be reinitiated from the very 
beginning.  Rather, the claimant should be provided VCAA 
notice and an appropriate amount of time to respond and 
proper subsequent VA process.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice letter 
was harmless error.  Although notice was provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private treatment 
records, VA medical records and opinions, and private medical 
statements.  Additionally, the claims file contains the 
Veteran's statements in support of his claims.  The Veteran 
was also afforded a hearing before the undersigned Veteran's 
Law Judge in April 2009, and a transcript of that hearing is 
of record.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.   

The record reflects that the Veteran was afforded a VA 
opinion with respect to the issue of entitlement to service 
connection for left vocal chord cancer in October 2007.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinion obtained in 
this case is more than adequate for the issue decided on the 
merits herein, as it was based on a review of the Veteran's 
claims file, treatment records, scientific data, and medical 
literature.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to such issue on appeal decided on the merits 
herein has been met.  38 C.F.R. § 3.159(c) (4).    

The record does not reflect that the Veteran has been 
afforded a VA examination 
with respect to the issue of entitlement to service 
connection for radiation burns to the lower body.  In 
McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and indication that the current disability may be 
associated with an in-service event.  The Board finds that in 
the present case there is not sufficient establishment of a 
currently diagnosed disability manifested by radiation burns 
to the lower body.  Therefore, the Board finds that the 
evidence of record does not trigger the necessity of an 
examination in order to decide the claim on the merits.  See 
38 C.F.R. § 3.159(c).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post- 
war medical records of treatment for colon-related problems 
for period of over 40 years).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The presumptively service-connected diseases specific to 
radiation-exposed veterans are the following: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2). This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health. 38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases 
include the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non- malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer. 38 C.F.R. § 
3.311(b)(2).  A disease is also considered a radiogenic 
disease where competent scientific or medical evidence that 
the claimed condition is a radiogenic disease is received.  
See 38 C.F.R. § 3.311(b)(4).

Regarding the third avenue of recovery, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002). A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Legal Analysis

1.  Residuals of Squamous Cell Carcinoma of the Vocal 
Chord/Larynx

The Veteran asserts that service connection is warranted for 
squamous cell carcinoma of his left vocal cord/larynx as a 
result of exposure to ionizing radiation.  In this case, the 
record demonstrates that the Veteran participated in a 
"radiation-risk activity" while he served in the military.  
Indeed, the Defense Threat Reduction Agency (DTRA) has 
confirmed that the Veteran was a participant in Operations 
CASTLE and WIGWAM, conducted at the Pacific Proving Ground 
and 500 nautical miles southwest of San Diego, California in 
1954 and 1955, respectively. (See May 25, 2007 DTRA report.)

With respect to a grant of service connection on a 
presumptive basis, the record does not demonstrate that the 
Veteran has been diagnosed with one of the diseases specific 
to radiation-exposed Veterans listed in 38 C.F.R. § 3.309(d).  
Thus, the Veteran's squamous cell carcinoma of his left vocal 
cord/larynx is not subject to presumptive service connection 
under 38 U.S.C.A. § 1112 and a grant of service connection 
may not be accomplished on this basis.

Second, the Veteran may establish a claim under 38 C.F.R. § 
3.311 if the Veteran was exposed to ionizing radiation while 
in service, subsequently developed a radiogenic disease (as 
listed or established as such by competent scientific or 
medical evidence), and the disease became manifested during 
the requisite latency period after exposure.  See 38 C.F.R. § 
3.311(b) (2008).  A radiogenic disease includes any form of 
cancer.  Any form of cancer, other than bone cancer, must 
become manifest 5 years or more after exposure.

In this regard, as noted above, any form of cancer, that has 
become manifest 5 years or more after exposure is considered 
a radiogenic disease.  In this case, the record establishes 
that the first evidence of squamous cell carcinoma of the 
left vocal cord/larynx was in October 2003.  The Board notes 
that this is more than five years after the Veteran's 
exposure to radiation during Operations CASTLE and WIGWAM in 
1953 and 1954.  Further, in May 2009, a private physician, 
Dr. K. H. R, stated that the Veteran's glottis or vocal cord 
was part of the aero-digestive system and would have been 
exposed to dust-born radioactive particles implicit in 
radiation-induced cancers.  He further opined that the 
"larynx in general and the vocal cord in particular would be 
at risk for particulate deposition and therefore cancer 
induction." Therefore the Board finds that the Veteran's 
squamous cell carcinoma of the left vocal cord/larynx is a 
radiogenic disease. 

In all claims in which it is established that a radiogenic 
disease (in contrast to a presumptive disease under 38 C.F.R. 
§ 3.309(d)) first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses. 38 C.F.R. § 3.311(a)(1) (2008).  When dose 
estimates provided are reported as a range of doses to which 
a Veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  38 C.F.R. 
§ 3.311(a)(2) (2008).

Further, when it has been determined that a Veteran has been 
exposed to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits (USB) for 
further consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the Veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311.

In this regard, in May 2007, the DTRA provided a radiation 
dose assessment that was based on a Scenario of Participation 
and Radiation Exposure pertaining to the Veteran for 
Operation CASTLE (1954) and Operation WIGWAM (1955) and Test 
Series Fact Sheets, and was in accordance with the 
recommendations provided by the National Research Council's 
May 2003 report on the Defense Threat Reduction Agency's dose 
reconstruction program.  Under the radiation dose assessment, 
it was estimated that the Veteran was exposed to the 
following doses of ionizing radiation during Operations 
CASTLE and WIGWAM:  mean total external gamma dose: 0.60 rem;  
upper bound gamma dose: 1.2 rem; mean total external neutron 
dose: 0.0 rem; upper bound neutron dose: 0.0 rem; internal 
committed alpha dose to the vocal cords: 0.001 rem; upper 
bound committed alpha dose to the vocal cords: 0.01 rem; 
internal committed beta plus gamma dose to the vocal cords: 
0.33 rem, upper bound committed beta plus gamma dose to the 
vocal cord: 3.3 rem.

Because it was determined that the Veteran was exposed to 
ionizing radiation, the Veteran's claim was referred to the 
Chief Public Health and Environmental Hazards Officer for an 
opinion on the likelihood that the Veteran's claimed 
disability resulted from exposure to radiation in service.  A 
review of the October 2007 requesting memorandum reflects 
that the factual background of the case was provided.  In 
response to the memorandum, is an October 2007 memorandum 
from Dr. L. R. Deyton, M.S.P.H., M.D., the Chief Public 
Health and Environmental Hazards Officer, which took into 
consideration the Veteran's radiation dose assessment (as 
determined by the May 2007 letter from the Defense Threat 
Reduction Agency).  Dr. Deyton, based on the DTRA's May 2007 
dose assessment, opined that it was unlikely that the 
Veteran's cancer of the vocal cord could be attributed to 
exposure to ionizing radiation in service.  In reaching this 
conclusion, Dr. Deyton utilized the Interactive 
Radioepidemiological Program (IREP) of the National Institute 
of Occupational Safety and Health (NIOSH).  According to Dr. 
Deyton: 

The sensitivity of the larynx to 
radiation carcinogenesis appeared to be 
relatively low and no significant excess 
of such cancers has been found in 
Japanese A-bomb survivors or other 
populations exposed to doses in the range 
below 100 rads (Health Effects of 
Exposure to Low Levels of Ionizing 
Radition (BEIR V), 1990, pages 330-331).  
The Interactive Radioepidemiological 
Program (IREP) of the National Institute 
of Occupational Safety and Health 
(NIOSH)...was utilized to estimate the 
likelihood that exposure to ionizing 
radiation was responsible for the vocal 
cord cancer.  In accordance with guidance 
on using the NIOSH IREP, the cancer model 
for other respiratory was utilized.  The 
computer software calculated 99th 
percentile values for the probability of 
causation of 3.07% and 2.87 % depending 
on the year entered for exposure...In light 
of the above, in our opinion it is 
unlikely that the Veteran's cancer of the 
vocal cord can be attributed to exposure 
to ionizing radiation in service.  

Thereafter, in October 2007, the Veterans Benefits 
Administration determined that there is no reasonable 
possibility that the Veteran's cancer of the left vocal cord 
resulted from radiation exposure in service.  This 
determination, which was made following review of the 
evidence in its entirety, was based on the information 
provided by the DTRA and the decision of the Under Secretary 
for Health.

Therefore, based on the information provided by the DTRA, 
including the dose assessment, and the decisions of the Under 
Secretary for Health and Veterans Benefits Administration, 
the Board finds that a grant of service connection for left  
vocal cord/larynx cancer due to ionizing radiation is not 
warranted under 38 C.F.R. § 3.311 (2008).

Regarding the third avenue of recovery, as noted above, the 
Court has determined that the Radiation Compensation Act does 
not preclude a Veteran from establishing service connection 
with proof of actual direct causation under Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does 
not show, and the Veteran does not contend, that his left 
vocal cord/ larynx cancer began during service, or is caused 
or aggravated by any incident of service other than exposure 
to ionizing radiation.  The Board acknowledges that in an 
October 2005 opinion, Dr. K. H. R.'s, the Veteran's private 
physician, who noted that the Veteran was without risk factor 
except for radiation exposure post World II in the Marshall 
Islands in the Pacific, opined that the Veteran's "larynx 
cancer has likely been caused from his intense radiation 
exposure during his service to our country with the 
Marines."  Likewise, in June 2008, the same physician opined 
that the Veteran's cancer was a direct result of his exposure 
to the carcinogens that he inhaled and swallowed in the 
1950's when he was on board a naval ship in the South Pacific 
when nuclear weapons were tested.  However, in weighing the 
probative value of such private opinions, the Board finds 
that they are less probative than the highly probative 
October 2007 opinion from VA's Chief Public Health and 
Environmental Hazards Officer.  In this regard, there is no 
evidence that Dr. R reviewed the Veteran's claims file.  
Further, although Dr. R. referenced a textbook entitled,  A 
Review of the Dose Reconstruction Program of the Defense 
Threat Reduction Agency, there is no evidence that he took 
into account the specific radiation dose assessments provided 
by the DTRA and the scientific data and/or medical literature 
that was used by the VA physician in making his 
determination.  Therefore, the Board finds that the October 
2007 VA opinion provides more supporting clinical data and 
rationale against an etiological relationship than the 
private October 2005 and June 2008 opinions in support of 
such a relationship, and thus has more probative value.  

Moreover, the record demonstrates that the Veteran was 
initially diagnosed with cancer of the left vocal cord/larynx 
in 2003, almost 50 years after his discharge from service.  
In the absence of any competent medical evidence that the 
Veteran's cancer of the left vocal cord/larynx is 
etiologically related to service and in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the Veteran's initial demonstration of such 
condition in 2003, almost 50 years after his discharge from 
service, to be too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Additionally, to the extent that the Veteran has submitted 
various internet articles in support of his claim, the Board 
finds that such generic texts, which do not address the facts 
in this particular Veteran's own case, and with a sufficient 
degree of medical certainty, do not amount to competent 
medical evidence of causality.  Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

Therefore, in the absence of any evidence to the contrary, 
the Board finds that the Veteran is not entitled to a grant 
of service connection on a nonpresumptive direct incurrence 
basis for his cancer of the left vocal cord/larynx.

In conclusion, although the Veteran asserts that his squamous 
cell carcinoma of the left vocal cord/ larynx is related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He is competent to give evidence about what he experienced; 
for example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board finds that the 
negative evidence of record, including the October 2007 
opinion of VA's Chief Public Health and Environmental Hazards 
Officer is of greater probative value than the Veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the Veteran's residuals of squamous cell 
carcinoma of the left vocal cord/larynx is as a result of his 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2008), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for cancer of the left vocal 
cord/larynx, and the claim must be denied.

2.  Radiation Burns to the Lower Body

The Veteran asserts that service connection is warranted for 
radiation burns to the lower body.  However, the Veteran's 
service treatment records do not demonstrate that he ever 
complained of, was treated for, or diagnosed with, radiation 
burns to the lower body in service.  Indeed, the Veteran's 
September 1955 separation examination report shows that the 
examiner reported that the Veteran's lower extremities and 
skin were normal.  This is probatively significant and given 
a lot of weight and credibility because this was at a time 
contemporaneous to the purported event in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

Also, with respect to a current disability, post-service 
private treatment records do not show that the Veteran has 
ever complained of, sought treatment for, or been diagnosed 
with, radiation burns of the lower body.  Therefore, as the 
evidence of record does not demonstrate that the Veteran has 
current lower body radiation burns, the Board concludes that 
an award of service connection is not justified.  Support for 
this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) where the Court found that Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability and in the absence of proof of a present 
disability there can be no valid claim.  

In conclusion, although the Veteran asserts that he has 
current lower body radiation burns, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The Board finds that the negative 
evidence of record is of greater probative value than the 
Veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the Veteran has current lower body 
radiation burns as a result of his service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2008), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for radiation burns of the lower body, and the 
claim must be denied.
	










(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for post-operative 
residuals of squamous cell carcinoma of the left vocal 
chord/larynx, to include as secondary to radiation exposure, 
is denied.

Entitlement to service connection for radiation burns of the 
lower body, to include a as secondary to radiation exposure, 
is denied.

 

____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


